The judgment of the Court of Claims must be affirmed for the reasons set forth in the majority opinion, with respect to the fourth, fifth, and sixth assignments of error, and I concur in that portion of the opinion.
Although I also concur in the overruling of the first three assignments of error, my reasons vary slightly. Although there may an instance wherein the General Assembly or the governor may be the source of state liability and, thus, subject to suit, pursuant to R. C. 2743.02 (A), this case does not prevent such a situation.
Before one person is required to respond in damages to another, he must have breached a duty owing to such other person, which breach of duty has caused the injury to such other. Neither the General Assembly, nor the governor had a duty to plaintiff to enact laws for his benefit. Any duty they had was to the public generally and not to any specific person. The failure of the General Assembly to enact a law which would benefit a particular person gives rise to no claim for relief against the state. This is not a matter of immunity, sovereignty or a separation of powers; rather, it is simply a matter of the nonexistence of any claim for relief predicated upon such alleged failure which breached no duty specifically owing to plaintiff. *Page 297